Citation Nr: 0331942	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-01 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a 10 percent disability rating for residuals 
shell fragment wound, right calf with retained foreign body, 
from March 15, 1948, to April 8, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1943 to April 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2000, a statement of the case was issued in January 2002 and 
a substantive appeal was received in February 2002.

The Board notes that veteran is currently service-connected 
for residuals of a shell fragment wound, right calf with 
retained foreign body at a noncompensable rate from March 15, 
1948, to April 8, 1994, and at a 10 percent rate from April 
8, 1994.  Communications from the veteran in May 1998 and 
from his representative in May 2002 are to the effect that 
the veteran is not contending that a rating in excess of 10 
percent is warranted, but that a 10 percent rating should be 
assigned for the period prior to April 8, 1994.  The Board 
therefore finds that the veteran has expressly limited his 
appeal to entitlement to a 10 percent rating for the period 
from March 15, 1948, to April 8, 1994.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).


FINDING OF FACT

From March 15, 1948 to April 8, 1994, the veteran's service-
connected disability, described for rating purpose as 
residuals shell fragment wound, right calf with retained 
foreign body, was manifested by evidence of a retained 
foreign body with pain on palpation.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 10 
percent (but no higher) for residuals shell fragment wound, 
right calf with retained foreign body for the period from 
March 15, 1948, to April 8, 1994 have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including 
§§ 4.56, 4.73, Diagnostic Code 5311 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals shell fragment 
wound, right calf with retained foreign body warrants a 10 
percent disability rating from March 15, 1948, to April 8, 
1994.  Disability ratings are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  To the extent that 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his residuals shell fragment wound, right 
calf with retained foreign body is to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's disability is rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5311 which contemplates injuries to muscle 
group XI, Function: Propulsion, plantar flexion of foot (1) 
stabilization of arch (2, 3); flexion of toes (4, 5); Flexion 
of knee (6). Posterior and lateral crural muscles, and 
muscles of the calf:  (1) Triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris.  For purposes 
of the present appeal, the Board notes that a noncompensable 
evaluation is assigned for slight disability, and a 10 
percent evaluation is assigned for moderate disability.

The Board noted here that 38 C.F.R. § 4.56(d)(1) describes 
slight disability of muscles: (i) Type of injury:  simple 
wound of muscle without debridement or infection; (ii) 
History and complaint: service department record of 
superficial wound with brief treatment and return to duty; 
healing with good functional results; no cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section; (iii) Objective findings: minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function or metallic fragments retained in 
muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles:  (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

Turning to the evidence of record, the Board notes that the 
veteran initially filed a claim for a shrapnel wound to his 
right leg in February 1948 claiming that he experienced 
discomfort when walking any distance.  X-ray reports from 
January 1948 revealed a metallic foreign body in the right 
leg.  A July 1994 letter from Dr. Mark Camp states that he 
has treated the veteran since February 4, 1959 and that the 
veteran has had a foreign body in his right distal calf for 
this period of time.  The physician noted that the wound was 
tender to the touch and limited his ability to play football.  
A VA examination from August 1994 noted a palpable piece of 
shrapnel under the skin of the mid medial posterior aspect of 
the right calf.  

As already noted, the RO has assigned a 10 percent rating for 
the disability in question from April 8, 1994, and the 
veteran maintains that the severity of the disability has 
been the same since service and that the 10 percent rating 
should be effective from March 15, 1948, the effective date 
of the grant of service connection.  After reviewing the 
evidence, the Board agrees with the veteran.  While there 
have been some changes to the diagnostic criteria for rating 
the veteran's disability over the years, the basic criteria 
for a noncompensable rating and for a 10 percent rating have 
remained essentially the same.  The Board particularly notes 
that under the criteria effective in 1948 and as in effect 
now, a noncompensable rating contemplates, among other 
thinks, the absence of retained metallic fragments.  However, 
the record persuasively shows that there has been a retained 
foreign body in the veteran's right calf during the entire 
time period in question.  The Board therefore finds that a 
noncompensable rating is not appropriate and that a 10 
percent rating for moderate disability is warranted effective 
from March 15, 1948.  As the veteran has limited his appeal 
to such a 10 percent rating from that date, the Board need 
not consider whether a higher rating is warranted.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, there is no detriment to the veteran as 
a result of any failure to fully comply with VCAA in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  




ORDER

Entitlement to a 10 percent rating (but no higher) for 
residuals shell fragment wound, right calf with retained 
foreign body, from March 15, 1948, to April 8, 1994, is 
warranted.  The appeal is granted to this extent.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



